Thompson, J.
{concurring). — I concur in the result which has been reached in this case, but I do not concur in the expressions of doctrine in the opinion concerning the law of contributory negligence. The opinion proceeds upon the view that, if a man allows his cattle to run at large in violation of law, and they are killed by a passing railway train at a point where the railway company is not bound to fence its track, the owner of the cattle can only recover damages from the company on proof of gross, wanton or wilful negligence by its servants. I do not want the profession to suppose for one moment that I think this proposition to be the law. The law of England, the general law of America, and the law of Missouri is settled in such a case to be that the railroad company is liable, not only for gross or wanton negligence, but, also, for the want of ordinary or reasonable care. It was settled in the English Court of Exchequer in 1842, in the leading case of Davies v. Mann, 10 Mees. & W. 545, that, although the owner of a domestic animal negligently exposes it to an injury upon the highway, a person passing along the highway who injures *130it, when so exposed, through the want of ordinary care, must pay damages to the owner. The doctrine of that case was reaffirmed in Tuff v. Warman, 2 C. B. (N. S.) 740; s. c., 5 C. B. (N. S.) 573, and both were in turn reaffirmed in the House of Lords in Radley v. Railroad, 1 App. Cas. 754. Acting on the same principle, the court of Queeen’s Bench held that, where a man exposes his property in such a manner that it is a public nuisance, as where he jjlants a bed of oysters in a public river, and another person navigating the river negligently injures the property, he must pay damages if he was guilty of a want of ordinary care. Mayor of Colchester v. Brooke, 7 Q. B. 339. The principle of these decisions has been adopted by nearly all the courts of this country, and applied with almost unvarying uniformity. The rule has been applied with great uniformity in cases, where the plaintiff has exposed his person or his property to injury through negligent or even intentional violations of the law; the fact, that he has exposed himself or his property to injury through his own act as a law-breaker, has been held not to justify another person in inflicting a negligent injury upon him or upon his property, but the obligation, on the part of the other person, of exercising reasonable care to avoid such an injury remains just as in other cases. Steele v. Burkhardt, 104 Mass. 59; s. c., 6 Am. Rep. 191, and note; Baker v. Portland, 58 Me. 199; s. c., 4 Am. Rep. 274; Daviston v. Portland, 8 Reporter, 172; Neanow v. Uptech, 46 Wis. 581 ; Stofford v. Harlow, 3 Allen, 176 ; Hall v. Ripley, 119 Mass. 135 ; Welch v. Wesson, 6 Gray, 305; Simmonson v. Spellenmerf, Edm. Sel. Cas. 194; Aston v. Heaven, 2 Esp. 533.
Proceeding upon the same principle, cases almost without rfumber hold that the fact, that the plaintiff was a trespasser at the time of being injured, is no defense, provided the defendant might have avoided the iniury by the exercise of ordinary care. The reason is *131obvious; the mere fact of a man being negligent or violating the law, or being a trespasser, does not authorize another man to take the law into his own hands and damage him, nor does it deprive him of the protection of the law, or of the right to have others exercise due care to avoid injuring him. Daly v. Railroad, 26 Conn. 591; Marble v. Ross, 124 Mass. 44 ; Birge v. Gardiner, 19 Conn. 507 ; s. c., 50 Am. Rep. 261; Isbell v. Railroad, 27 Conn. 393; Kerwhacker v. Railroad, 3 Ohio St. 172; Whirtley v. Whiteman, 1 Head. 610; Little Rock, etc., Ry. Co. v. Bankhurst, 36 Ark. 371; Herrington v. Railroad, 10 Ired. 402; s. c., 51 Am. Dec. 395 ; Meeks v. Railroad, 56 Cal. 13 ; s. c., 38 Am. Rep. 67.
Our supreme court has acted upon these principles repeatedly. In the earliest case of this kind, which I have been able to find ( Adams v. Ferry Co., 27 Mo. 95), the plaintiff moored his ferry boat in a prohibited place at a wharf, and, while it was lying, there, it was struck by a ferry boat belonging to the defendant. It was held that the plaintiff might recover damages, if the defendant had been guilty of a want of ordinary care. The leading cases of Davies v. Mann, 10 Mees. & W. 545; Kerwhacker v. Railroad, 3 Ohio St. 189, and other cases holding the same doctrine, were analyzed and approved. Judge Scott, in giving the opinion of the court, discriminated with his usual care and judgment between what he called active and passive negligence. He said: “We conceive the law as deduced from them to be, that, although where both parties are at fault, where there is negligence on both sides, and both actively contribute to the injury at the time of its commission, there can be no recovery ; yet, where there is a mere passive fault or negligence on the part of the plaintiff, the defendant is bound to the observance of ordinary care and prudence in order to avoid doing him a wrong. In the case before us the boat received the injury complained of when she was moored, and although she was in a *132prohibited place, — one from which she had been lawfully-ordered to be removed, — the defendant was not released from the obligation imposed both by law and sound morality of using ordinary care and diligence in order to avoid injuring her. If by the fault of the plaintiffs, in leaving their boat in the place where it was found, the defendant would not avoid injuring her, by the observance of ordinary care and prudence, they would be without redress.”
The doctrine of the leading case of Davies v. Mann has been formulated and applied in this state, and in this court, in cases almost without number. The proposition of law there decided was, that, although the plaintiffs may have been guilty of some negligence, which remotely contributed to the injury, yet, if the defendant could, by the exercise of ordinary care and prudence have prevented it, he is nevertheless liable. I refrain from citing the cases. They are familiar to the profession. I merely refer to Stark’s Digest, verb “negligence,” section 290, and cases there cited. They are only a part of those in this state which hold this principle. A late and very distinct reaffirmation of the principle is found in Dunckman v. Railroad, 95 Mo. 232, 244.
In view of these decisions I must protest against quoting with approval, as expressing the law of this state, the dictum of Judge Cole in Spencer v. Railroad, 25 Iowa, 139, concurred in by my associates. It is opposed to the general English and American law, and is explicitly opposed to the doctrine of the supreme court of this state in Adams v. Ferry Co., supra, as shown by the facts above stated and the language above quoted. I see nothing in the case of Bowman v. Railroad, 85 Mo. 533, which shows a purpose on the part of our supreme court to overturn the salutary principle of law above stated by Judge Scott, and so often applied in this state in subsequent cases. On the other hand, that case is a distinct reaffirmation of the principle, as *133applied to the case of a trespassing animal on a railway-track. One of the instructions of which the defendant complained, which was given at the request of the plaintiffs, was as follows: “If the defendant’s employes could, by the exercise of ordinary care, have stopped the train so as to prevent the killing of the hog, the verdict should be for the plaintiff.” While this instruction ■does not seem to have been specially discussed in the^er ■curiam opinion which was rendered, it was set out and approved, and the court, in its opinion, makes one of the hypotheses of a recovery tobe, “that defendant’s ■employes could, by the exercise of ordinary care and prudence, have stopped the train so as to have prevented the killing.”
The opinion delivered by my associates concludes by stating that: ‘ ‘ The court should have charged the jury pointedly that, unless the cattle were injured or killed by the gross or wanton negligence of the defendant’s employes (defining the terms thus used), there ■could be no recovery ; but, if they were injured by such negligence, the plaintiff was entitled to a verdict.” I regard this as being in the nature of a direction upon which the case is to' be retried. I do not concur in it at all. Iregarditasinvolvinganattempttointroduceanew principle into the law of this state, and by a court occupying a subordinate position in our appellate system. But, as I concur in the result, I do not see that I can ask that the case be certified to the supreme court.